Citation Nr: 0105417	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  00-00 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for right 
epididymitis, currently evaluated as 0 percent disabling.

2.  Entitlement to service connection for a left lateral calf 
muscle hernia, including as due to undiagnosed illness.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for arthralgia, claimed 
as joint pain, including as due to undiagnosed illness.

5.  Entitlement to service connection for pes planus.

6.  Entitlement to service connection for a left knee 
disability.

7.  Entitlement to service connection for right and left 
shoulder disabilities.

8.  Entitlement to service connection for chronic fatigue and 
sleep disturbance, including as due to undiagnosed illness.

9.  Entitlement to service connection for headaches, 
including as due to undiagnosed illness.

10.  Entitlement to service connection for a skin condition, 
including as due to undiagnosed illness.

11.  Entitlement to service connection for gastrointestinal 
problems (also claimed as gastritis and hiatal hernia), 
including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel

INTRODUCTION

The appellant served on active duty service from October 1974 
to September 1977, and from November 1990 to June 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant 
entitlement to service connection for a left lateral calf 
muscle hernia (claimed as left leg muscle condition and as a 
bug bite) due to undiagnosed illness; a left ankle 
disability; arthralgia (claimed as joint pain in his fingers 
and hands) due to undiagnosed illness; pes planus (claimed as 
secondary to a left leg condition); and a left knee 
condition.  This appeal also arises from a December 1999 
rating decision which denied the appellant entitlement to 
service connection for left and right shoulder disabilities; 
and from a March 2000 rating decision which, in pertinent 
part, denied entitlement to service connection for chronic 
fatigue, sleep disturbance, headaches, a skin condition and 
joint pain, claimed as due to undiagnosed illness


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Regarding the appellant's claim for entitlement to an 
increased rating for service-connected right epididymitis, 
the Board notes that the appellant also has a history of left 
testicular trauma for which he is not service-connected.  He 
received surgery for left varicocele repair in August 1995.  
His pre-operative diagnosis was infertility.  A microscopic 
left varicocelectomy with inguinal approach was performed.  
Post-operative diagnosis was infertility, left varicocele.  
The appellant tolerated the procedure well.  A treatment 
entry prior to surgery indicated that the appellant was 
advised that the pain related to inguinal herniorrhaphy may 
not improve with the varicocelectomy, while his semen 
parameters, which were at baseline, were likely to improve.  
In a January 1996 VA treatment entry, it was noted that it 
was still possible for the appellant to have children and, 
although he was not married or seeking to have children at 
the time, the doctor recommended that he use regular 
procedures when ready for 1 year prior to seeking assisted 
reproductive techniques.  It was also noted that a repeat 
sperm count was recommended in 6 months to see if improved 
status post varicocele repair "continues."  A September 
1996 entry reported no improvement in count after varicocele 
repair.  Oligospermia was indicated in October 1996 and a 
testis biopsy was recommended.  

At his March 2000 VA genitourinary examination, the examiner 
observed that the appellant's right side was slightly 
thickened and slightly larger, but that both testes appeared 
to be normal.  Epididymis on the left was also thickened.  
The impression was of recurrent pain and tenderness in the 
right hemiscrotum following trauma in 1977, and question of 
infertility.  However, it is unclear from the record to what, 
if any, extent the appellant's questionable infertility 
problems are attributable to his service-connected right 
epididymitis.  The Board notes that when it is not possible 
to separate the effects of a service-connected condition 
versus a nonservice-connected condition, 38 C.F.R. § 3.102 
requires that reasonable doubt be resolved in the claimant's 
favor, thus attributing such signs and symptoms to the 
service-connected disability.  Mittleider v. West, 11 
Vet.App. 181, 182 (citing 61 Fed.Reg. 52698 (Oct. 8, 1996).  
Accordingly, an additional VA examination is warranted in 
order to distinguish and clarify the appellant's service-
connected genitourinary symptoms.

Therefore, this case is REMANDED for the following:

1.  The appellant should be scheduled for 
a VA genitourinary examination to 
determine the current extent of his 
service-connected right epididymitis.  
The appellant's medical records should be 
made available to the VA examiner for 
review prior to the examination.  All 
indicated tests or diagnostic studies 
should be performed, as deemed 
appropriate by the examiner.  The 
examiner must provide a thorough 
description of the appellant's service-
connected right epididymitis.  The report 
of the examination should then be 
associated with the appellant's claims 
folder.

2.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



